FILED
                             NOT FOR PUBLICATION                            MAR 31 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-30307

               Plaintiff - Appellee,             D.C. No. 1:07-cr-00271-EJL

   v.
                                                 MEMORANDUM *
 TOMAS GONZALEZ ROLDAN,

               Defendant - Appellant.



                     Appeal from the United States District Court
                               for the District of Idaho
                      N. Randy Smith, Circuit Judge, Presiding

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Tomas Gonzalez Roldan appeals from his jury-trial conviction and

concurrent 120-month sentences for conspiracy and attempted distribution of

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1)(A), 846; and possession

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

sko/Research
with intent to distribute methamphetamine, in violation of 21 U.S.C. §

841(a)(1)(A), (b)(1)(A).

        Pursuant to Anders v. California, 386 U.S. 738 (1967), Gonzalez Roldan’s

counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. We have provided the appellant the opportunity

to file a pro se supplemental brief. No pro se supplemental brief has been filed,

however the government has filed an answering brief.

        Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

        Accordingly, counsel’s motion to withdraw is GRANTED, Roldan’s pro se

motion for appointment of new counsel is DENIED, and the district court’s

judgment is AFFIRMED.




sko/Research                               2                                    08-30307